Citation Nr: 0515142	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  99-23 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active military service from November 1970 to 
December 1973.  He served in Vietnam from April 1971 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) that denied 
service connection for post-traumatic stress disorder (PTSD).

Appellant's VA Form 9 requested a Travel Board hearing in 
conjunction with his appeal.  He withdrew that request in 
writing in April 2000, and requested adjudication based on 
the evidence of record.
 
The claim was subject to a development memo in April 2003.  
The claim was remanded for further development in October 
2003.  That development has been accomplished, and the file 
has been returned to the Board for appellate review.

Appellant's service representative submitted an Informal 
Hearing Presentation to the Board on the issue of appellant's 
claim for service connection for hepatitis C, which was 
denied by RO in a rating decision in March 2005.  However, it 
does not appear that appellant has submitted a Notice of 
Disagreement (NOD) on that issue.  An NOD initiates appellate 
review in the VA administrative adjudication process; i.e., 
if there is no NOD in regard to a particular issue, the Board 
does not have jurisdiction to adjudicate same.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 (2004); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  The issue of 
entitlement to service connection for hepatitis C is 
accordingly not presently before the Board.
 

FINDINGS OF FACT

1.  Appellant has been competently diagnosed with post-
traumatic stress disorder (PTSD).

2.  There is competent medical evidence of a link between 
appellant's current PTSD symptoms and his claimed in-service 
stressors.

3.  Appellant's claimed in-service stressors have not been 
objectively verified, despite all efforts.
  

CONCLUSION OF LAW

It has not been shown by competent credible evidence that 
appellant has PTSD that was incurred in, or aggravated by, 
military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(c),(f) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
service connection for PTSD was received in July 1996.  RO 
sent appellant a pre-VCAA duty to assist letter in September 
1996 and denied the claim by a rating decision in December 
1996.  The original rating decision, the Statement of the 
Case (SOC) in September 1999, and the Supplemental Statements 
of the Case (SSOC) in August 2000, December 2001, May 2002, 
and October 2004 all listed the evidence on file that had 
been considered in formulation of the decision.  RO sent 
appellant VCAA duty-to-assist letters in June 2001 and June 
2003, after enactment of the VCAA and during the pendancy of 
this appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for service connection.  The Board is aware of no additional 
outstanding evidence that would be relevant to the issue 
service connection, and therefore holds that the notification 
requirements of the VCAA have been satisfied in regard to 
this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  
Specifically in regard to claimed PTSD stressors, VA is 
obligated to obtain relevant records pertaining to claimant's 
active military service that are held or maintained by a 
government entity, if the claimant furnished sufficient 
information to locate those records.  38 U.S.C.A. § 
5103A(b)(3)(c)(1) (West 2002).
 
In this case, RO obtained appellant's service medical and 
personnel records, VA treatment records, and treatment 
records from those non-VA medical providers identified by 
appellant as possibly having relevant evidence.  Appellant 
has been afforded a number of VA medical examinations to 
determine the etiology and current severity of his symptoms.  
RO requested the assistance of the United States Armed 
Services Center for Research of Unit Records (USASCRUR) in 
attempting to verify appellant's claimed stressors, and 
received a substantive response from USASCRUR.  Appellant 
requested a hearing, and was duly scheduled to testify, but 
appellant withdrew his request for hearing in writing.  The 
Board accordingly finds that VA's duty to assist has been 
satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.   Factual Background

Appellant's service personnel and medical records are on 
file.  Service personnel records show that appellant served 
in Vietnam, but do not show that appellant engaged in combat.  
Service medical records do not show that appellant was 
treated for a psychiatric disorder while in service, or that 
he had a psychiatric disorder at the time of his discharge.

The file contains treatment records from Dr. S.W.Q., a 
civilian physician, for the period January 1993 to March 
1996.  Dr. S.W.Q. treated appellant for chronic anxiety and 
depression apparently related to appellant's concerns about 
his health.  There is nothing in these notes to show a 
relationship between the treatment provided by Dr. S.W.Q. and 
appellant's experiences in the military.    

A VA mental health clinic note dated June 1996 notes that 
appellant had been seen by a local physician for depression 
but not for post-traumatic stress disorder (PTSD).  The VA 
provider recorded an impression of moderately severe PTSD.

Appellant submitted a claim in July 1996 for PTSD with 
depression.  In November 1996, he submitted a VA Form 21-4138 
(Statement in Support of Claim) stating that during service 
he was bullied by other servicemembers because of his small 
size.  Also, appellant was a mail clerk and had to deliver 
mail to various bases, without an armed escort, and the enemy 
would shoot at him on those occasions.  Current symptoms were 
nightmares, night sweats, and waking up afraid and 
disoriented.

The file contains a VA consultation sheet dated August 1996 
requesting evaluation for PTSD.  Appellant reported current 
symptoms of sleep disturbances and bad nerves.  He stated 
that he was a mail clerk in Vietnam and was frightened while 
delivering the mail.  On one occasion, he shot a Vietnamese 
who tried to steal his mailbag; appellant never reported the 
shooting because he was frightened.  The psychologist's 
impression was PTSD, dysthymia, and major depression.

VA mental health clinical notes dated August 1996 note active 
PTSD.  A VA overall treatment plan dated August 1996 provides 
the following diagnosis: AXIS I: PTSD, dysthymia, and major 
depression.  AXIS V: Global Assessment of Functioning (GAF) 
55.  Current complaints: nightmares (Vietnam-related), sleep 
impairment, bad nerves, memory loss, and impaired 
concentration.

VA mental health clinic notes from October 1996 note a formal 
diagnosis of PTSD, dysthymia, and chronic pain syndrome.  
Appellant received treatment at the VA mental health clinic 
from October 1996 to August 2004, during which he described 
Vietnam-related symptoms (nightmares and flashbacks) and 
Vietnam stressors, particularly guilt and remorse over the 
occasion in which he reportedly shot a Vietnamese.  Appellant 
received a number of prescription antidepressants 
concurrently with outpatient treatment.

The file contains a letter from J.J., appellant's sister, 
received by RO in December 1996.  The letter asserts that 
appellant was a normal and happy person before he went to 
Vietnam, but he returned a changed man.  Appellant became 
progressively more depressed and miserable after he returned, 
and suffered from sleep disturbances.  Appellant slept with a 
gun in or under his bed, and heard helicopters when there 
were none.  Appellant was socially isolated and sometimes 
could not bring himself to leave the house.  Appellant had 
been under treatment for years for nerves and depression, 
without apparent success.

Appellant had a VA PTSD examination in February 1997.  The 
examiner reviewed appellant's C-file.  The examiner noted 
appellant's clinical history and current reported symptoms in 
detail.  Appellant stated that he had been mail clerk in 
Vietnam, and particularly spoke about an incident in which he 
shot a Vietnamese man who jumped onto his vehicle, and 
another incident in which he ran over several Vietnamese on 
motorcycles but was ordered to leave the Vietnamese in the 
road badly injured.  The examiner determined that appellant 
currently suffered from long-standing PTSD as well as chronic 
and severe depression and elements of a panic disorder.  
Formal diagnosis was as follows.  AXIS I: chronic PTSD and 
unspecified recurrent major depression.  AXIS IV 
(psychosocial stressors): wartime stressors.  

Appellant's daughter submitted a statement in July 1997 in 
which she stated that over the past few years appellant had 
lost interest in almost all social activities and had begun 
to talk about his experiences in Vietnam.  Appellant was also 
hallucinating, hearing nonexistent helicopters and seeing 
nonexistent Vietnamese people around the house.  

Also on file is a statement from appellant's employers C.J. 
and D.J. asserting that appellant was missing extended 
periods of work, apparently due to mental trauma related to 
Vietnam, and that appellant's employment would be terminated 
if the absenteeism continued.

Also on file is a statement from appellant's brother, 
asserting that appellant was a normal teenager before he went 
into the Army, but he came back from Vietnam a changed 
person.  Appellant would wake up screaming.  Also, appellant 
developed prostate problems and depression after his return 
from Vietnam.

The file contains an undated stressor statement executed by 
appellant describing four claimed stressors.  First, 
appellant described an incident in which he shot a Vietnamese 
person who jumped into appellant's jeep while appellant was 
delivering mail without an escort.  Second, appellant 
described an incident in which his jeep broke down and 
appellant was robbed of his watch before he could depart the 
area.  Third, appellant stated that there were mortar attacks 
on Bien Hoa airbase while appellant was picking up mail.  
Fourth, appellant stated that on one occasion an aircraft 
overshot the runway and crashed on the road in front of his 
jeep; appellant was unable to help and feels guilty.  Fifth, 
appellant stated that his fellow soldiers picked on him, 
possibly because of his youth and his small stature.   
Appellant also stated that he became addicted to heroin and 
was placed in drug rehabilitation both in Vietnam and in Fort 
Carson on his return to the United States.

In August 1998, in response to RO's request, a number of 
documents were received from the United States Armed Services 
Center for Research of Unit Records (USASCRUR). These 
documents include the following: situation reports from the 
Third Regional Assistance Command, appellant's unit, and an 
extract from The Chronology of VC/NVA Attacks on the Ten 
Primary USAF Operating Bases in the Republic of Vietnam 1961-
1973.  These documents show that Bien Hoa, appellant's home 
base in Vietnam, came under attack on numerous occasions 
while appellant was in Vietnam.  USASCRUR was unable to 
verify the incident in which appellant reportedly had an 
aircraft crash in front of his vehicle.

Appellant had a psychiatric examination by QTC, a VA 
contracted provider, in March 1999.  The examiner reviewed 
appellant's medical records.  Appellant stated that he was 
shot at while delivering mail, but was not involved in direct 
combat.  Appellant stated that his most traumatic experience 
was shooting a young Vietnamese who jumped into appellant's 
jeep and tried to steal a mail sack; appellant did not report 
the incident and has subsequently developed strong feelings 
of guilt and remorse.  Appellant reported current symptoms of 
chronic dysphoria, insomnia, nightmares, flashbacks with 
auditory hallucinations, anhedonia, restricted affect, morbid 
outlook, mood lability, hypervigilance, and exaggerated 
startle response.  The examiner conducted a mental status 
examination and noted his observations.  The examiner's 
diagnosis was as follows.  AXIS I: chronic moderate PTSD as 
manifested by difficulties in Vietnam and current symptoms; 
chronic moderate-to-severe dysthymic disorder.  AXIS IV: 
moderate psychosocial stressors.  AXIS V: GAF of 60 for PTSD 
symptoms and 50 for dysthymia.    

RO issued a Statement of the Case (SOC) in September 1999 
that upheld the denial of service connection, citing as one 
reason that appellant's Military Occupational Specialty (MOS) 
in Vietnam was not mail clerk, but rather clerk-typist, so 
the record disproved appellant's claimed stressors.  In 
response, appellant submitted a VA Form 9 that enclosed a 
letter of appreciation to appellant from his unit commander 
in Vietnam, dated January 1972, thanking appellant for his 
performance of duty as a mail clerk.

Appellant received inpatient VA psychiatric treatment in 
September to October 1999 due to complaint of increasing 
depression and suicide ideation related to unbearable PTSD 
symptoms.  Appellant reported extreme guilt over his actions 
in Vietnam, as well as flashbacks and daily intrusive 
memories of Vietnam.  Appellant received a number of 
diagnostic evaluations during his inpatient treatment.  The 
diagnosis was as follows.  AXIS I: PTSD and organic affective 
disorder.  AXIS II: borderline personality disorder.  AXIS 
III: cortical brain atrophy, chronic pain syndrome, irritable 
bowel syndrome, chronic obstructive pulmonary disease, and 
history of prostatitis.  AXIS IV: employment and financial 
problems.  AXIS V: GAF of 40.

The file contains a VA Psychological Assessment Report dated 
September 1999, prepared during the course of appellant's 
inpatient VA treatment.  The examiner administered a number 
of tests, including the Mississippi Combat Stress Scale and 
the Minnesota Multiphasic Personality Inventory-2 (MMPI-2).  
The examiner stated that appellant's clinical profile was 
associated with a depressed state of an individual with PTSD, 
response to the PTSD scales in the MMPI-2 were at the level 
thought to be associated with military-derived PTSD, and the 
overall clinical profile was one highly associated with PTSD 
in veteran samples.

The file contains a letter from T.A.B., a representative of 
appellant's former Veterans Service Organization, dated 
December 2000.  The letter asserts that appellant' diagnosis 
of PTSD was established, and the sole remaining issue was 
verification of stressors.  T.A.B. stated an opinion that 
appellant was a victim of the lack of documentation, since 
his condition could only have originated in Vietnam.

The file contains a letter from appellant's sister dated 
August 2001.  She stated that appellant is always depressed 
and is socially isolated.  Appellant cannot sleep, and when 
he does sleep he has nightmares.  Appellant has occasional 
visual hallucinations in which Vietnamese are pursuing him.  
VA gave appellant a series of medications, without success, 
and appellant's condition has declined steadily.

The file also contains a letter from appellant's daughter 
dated August 2001.  The letter states that appellant's 
condition declined progressively and appellant is now 
severely depressed.  Appellant has Vietnam-related nightmares 
that cause him to wake up in night sweats, screaming.  
Appellant has had severe flashbacks, some in public.  
Appellant has become so paranoid around crowds that he 
refuses to go out to eat.     

Treatment records from Haywood Regional Medical Center, a 
private medical provider, show that appellant received 
physical and mental health treatment in December 2002 through 
January 2003 for "altered mental state."  Discharge 
diagnosis was delirium, overmedication, acute psychotic 
episode, and abnormal liver enzymes.

III.  Analysis

Service connection basically connotes that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection, must be considered on the basis of the places, 
types, and circumstances of his service as shown by his 
service records, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).

Service connection for PTSD requires "medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f) (2004).  

Diagnosis

The first element of service connection for PTSD is medical 
evidence diagnosing the condition.  

Diagnosis of PTSD must comply with the criteria cited in the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV); if the Board finds the diagnosis of PTSD 
insufficiently supported, the Board must return the report to 
the examiner to substantiate the diagnosis. 38 C.F.R. 
§ 4.125(a) (2004); Cohen v. Brown, 10 Vet. App. 128, 143 
(1997).

In this case, there are multiple occasions in which appellant 
was formally diagnosed by VA providers as having PTSD, most 
notably by the VA PTSD examiner in February 1997 and the QTC 
examiner in March 1999.  If a veteran has received a 
diagnosis of PTSD from a competent medical professional, VA 
must assume that the diagnosis was made in accordance with 
the appropriate psychiatric criteria in regard to the 
adequacy of the symptomatology and the sufficiency of the 
stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  VA 
can only reject such a diagnosis on a finding that the 
preponderance of the evidence is against (1) the PTSD 
diagnosis, (2) the occurrence of the in-service stressor, or 
(3) the connection of the current condition to the in-service 
stressor.  

The adequacy of a stressor, sufficiency of symptomatology, 
and diagnosis are all medical determinations.  Cohen, at 143-
144.  Since the Board has no basis on which to dispute the 
competence of the medical examiners cited above, the Board 
finds that appellant has been competently diagnosed with 
PTSD.    

Even when a physician or other health care professional 
diagnoses the appellant as suffering from PTSD, the Board is 
still not required to grant service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Granting 
of service connection is predicated upon the outcome of the 
remaining two analytical steps below.

Medical Evidence of Linkage

The second element of service connection is a link, 
established by medical evidence, between current symptoms and 
the claimed in-service stressor(s).  

In this case, both the VA PTSD examiner in February 1997 and 
the QTC examiner in March 1999 attributed appellant's 
diagnosed PTSD to his reported Vietnam experiences.  The VA 
PTSD examiner's statement of linkage occurred in Axis IV, in 
which the examiner cited "psychological stressors: wartime 
stressors."  Axis IV is not a statement of proximate cause 
of a mental disorder; rather, Axis IV is for reporting 
psychosocial and environmental problems that may affect the 
current diagnosis, treatment, and prognosis of mental 
disorders (Axes I and II).  See Diagnostic and Statistical 
Manual of Mental Disorders, 4th Ed. (DSM-IV).  However, the 
QTC examiner's statement of linkage was part of Axis I, in 
which the examiner diagnosed moderate chronic PTSD "as 
manifested by difficulties in Viet Nam with subsequent 
nightmares, flashbacks, anhedonia, restricted affect, morbid 
outlook, insomnia, mood lability, hypervigilance, and hyper 
startle response."  The Board finds that the QTC examiner's 
report constitutes medical evidence of linkage within the 
requirement of the regulation.  Also, VA inpatient treatment 
notes from the period September to October 1999, and 
particularly the psychological evaluation conducted at that 
time, show competent opinion that appellant's symptoms were 
due at least in part to his reported experiences in Vietnam.

The Board notes at this point that appellant was diagnosed by 
VA with PTSD and was admitted to VA PTSD treatment programs.  
However, acceptance into a VA PTSD program is not 
acknowledgment that the condition was caused or aggravated by 
service.  

Based on the analysis above, the Board finds that there is 
competent medical evidence of linkage between appellant's 
diagnosed PTSD and his claimed in-service stressors.  
However, the granting of service connection is predicated 
upon the outcome of the remaining analytical step below.

Verification of Stressors

The third element of service connection is credible 
supporting evidence that the claimed in-service stressor(s) 
occurred.  The existence of an event alleged as a 
"stressor" that caused PTSD is an adjudicative, not a 
medical, determination.  Zarycki v. Brown, 6 Vet. App. 91, 
97-98 (1993).

Appellant has cited the following stressors: (1) an episode 
during which he shot a Vietnamese who jumped into appellant's 
jeep and tried to steal a mail bag; (2) an episode in which 
he was robbed of his wristwatch when his jeep broke down; (3) 
exposure to small arms fire while driving his jeep delivering 
mail; (4) exposure to mortar fire while picking up mail at 
Bien Hoa airbase; (5) witnessing the crash of an aircraft in 
the road in front of his jeep.  Thus, appellant has presented 
stressors that are arguably combat-related and noncombat-
related.

A veteran's lay testimony, alone, is sufficient to verify a 
claimed in-service stressor if the claimed stressor is 
related to a veteran's personal episode of engagement in 
combat with the enemy.  However, a veteran's lay testimony, 
alone, is not sufficient to establish that he or she engaged 
in personal combat with the enemy.  That factor must be 
established by objective, competent, and factual evidence of 
record. VAOPGCPREC 12-99, p. 4 (October 18, 1999); Gaines v. 
West, 11 Vet. App. 353 (1998).  

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99 
(October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).  
Corroboration of every detail of a claimed stressor, 
including appellant's personal involvement, is not required; 
rather, a veteran needs only to submit independent evidence 
of a stressful event that is sufficient to imply his or her 
personal exposure.  Pentecost v. Principi, 16 Vet. App. 124 
(2002), citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  
Engagement in combat is not necessarily determined simply by 
reference to the existence or nonexistence of certain awards 
or military occupational specialties (MOSs).  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

The Board must generally make specific findings of fact, 
supported by an adequate statement of reasons or bases as to 
whether or not the veteran was engaged in combat with the 
enemy, and, if so, whether the claimed stressor was related 
to such combat.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

Evidence on file shows that appellant was a mail clerk in 
Vietnam, as he stated.   Appellant's account of being shot at 
while delivering mail is not inconsistent with the duties of 
a mail clerk in an environment like Vietnam.  Still, there 
must be some objective evidence (per Pentecost, "independent 
evidence") that appellant participated in or was exposed to 
combat (buddy statements, notation in appellant's personnel 
record, contemporaneous letters from appellant to his family, 
etc.).  In this case, there is no objective or independent 
evidence corroborating that appellant personally engaged in 
combat.  Appellant provided a letter of appreciation for his 
performance as a mail clerk in Vietnam, but there is no 
indication therein that appellant was exposed to enemy action 
during such duty.  The Board accordingly finds that, for 
purposes of adjudication, appellant's claimed stressors 
cannot be presumed to be combat-related. 

When a claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See West (Carlton) v. 
Brown, 7 Vet. App, 70, 76 (1994); Zarycki at 98.   

The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Indeed, the 
Board may not accept a veteran's uncorroborated account of 
his in-service stressor as evidence supporting a claim for 
PTSD if the claimed stressor is not related to combat.  See 
Moreau, Dizoglio, West (Carlton), Zarycki, supra.  

In this case, there is no evidence, other than appellant's 
uncorroborated testimony, that the claimed stressors 
occurred.  There is no objective evidence that he shot a 
Vietnamese man, that he was robbed after his vehicle broke 
down, that he was endangered by incoming fire at Bien Hoa 
airbase, that his vehicle hit and injured several Vietnamese 
motorcyclists, or that an aircraft crashed and burned in the 
road in front of his vehicle.  There has been no evidence 
concerning the dates submitted.  The only evidence that any 
of those events occurred is appellant's unsupported 
testimony, which is specifically insufficient as a basis on 
which to grant service connection.   

The Board has carefully considered the letters submitted by 
appellant, as well as the lay statements by his family 
members.  Appellant's family members have indicated that 
appellant manifested signs of a mental disorder soon after 
his return from Vietnam, and that the disorder becoming 
progressively worse thereafter.  "A layperson can certainly 
provide an eyewitness account of a veteran's visible 
symptoms."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, appellant's family members are not in a 
position to verify appellant's service-related stressors, and 
that is the essential missing element for awarding service 
connection for PTSD.

There being no verification of those stressors, the Board 
finds that the criteria for service connection for PTSD have 
not been met, and the claim must be denied.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim, and the benefit-of-
the-doubt rule does not apply.


ORDER

Service connection for post-traumatic stress disorder is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


